Attachment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 07/08/2022 in which claims 1-14 were previously canceled; and claims 32-34 were previously withdrawn; and claims 20, 24, 28 and 29 were amended.  All the amendments have been thoroughly reviewed and entered. Pending claims 15-31 remain rejected as set forth below.
Withdrawn Objections/Rejection: 
	The objections to claims 20, 24, and 28-29 for reciting improper Markush language, are withdrawn, in view of Applicant’s amendments to claims 20, 24, and 28-29.
	The rejection of claim 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn, in view of Applicant’s amendment to claim 24.

Upon entry of the amendment (s) for purposes of appeal:
Claims 15-17, 19 and 23-24 would be rejected under 35 U.S.C. 103 for the reasons set forth on pages 7-8 and 12-15 of the final rejection dated 05/11/2022, including reasons set forth below which address Applicant additional arguments regarding the teachings of the prior arts of record.
		Applicant response traverses this rejection on pages 9-10 of the Remarks 	filed 07/08/2022 by arguing that the sunscreen containing emulsion described in 	Pate is not a “regular” O/W emulsion but high internal phase ratio (HIPR) 	sunscreen-in-water emulsion. Applicant alleges that the definition of a HIPR 	emulsion as described in paragraph [0013] of Pate is different from the definition 	of an O/W emulsion as one of ordinary skill in the art would expect it. Applicant 	goes on to alleged that the emulsions of Patent do not contain a “regular” 	dispersed (internal) oil phase, as per paragraphs [0016],[0024] and Example 11, 	the dispersed (internal) phase of the emulsion of Pate consists of one or more 	sunscreens and one or more emulsifying surfactants.

	In response, the Examiner disagrees. Claim 15 recites “a cosmetic O/W emulsion” and thus, the teachings from Pate drawn to cosmetic high internal phase ratio (HIPR) sunscreen-in-water emulsion meets the claimed cosmetic O/W emulsion, as the high internal phase ratio (HIPR) sunscreen-in-water emulsion of Pate is indeed an O/W emulsion. Paragraph [0013] of Pate is merely describing HIPR emulsion as having a high volume fraction of at least 73% of the dispersed phase of polyhedral cells dispersed in a continuous (water phase). The polyhedral cells are the oil droplets, as the disperse phase of Pate’s emulsion is the oil phase which is dispersed in the continuous water phase. This is evident by paragraph [0018] of Pate, which describes the disperse phase of the emulsion as “sunscreen active disperse phase” that contain small droplets and further evident by Examples 11 and 12 of Pate which describes the sunscreen active disperse phase as the oil phase and such oil phase is dispersed in a continuous water phase.  As such, the Examiner maintains the position that the cosmetic high internal phase ratio (HIPR) sunscreen-in-water emulsion as taught by Pate meets the claimed “cosmetic O/W emulsion” as HIPR sunscreen-in-water emulsion of Pate is indeed an oil-in-water emulsion (O/W emulsion).

		Applicant’s response further traverses this rejection on pages 10-11 of the 	Remarks filed 07/08/2022 by arguing that Pate refers exclusively to mean particle 	size of the dispersed (sunscreen) phase, which mean particle size is measured 	using a particle size analyzer such as Beckman Coulter LS 230 Particle Size 	Analyzer. Applicant alleged that in contrast to Pate, the instant claim 15 does not 	recite a mean particle size but recites a particle (droplet) size distribution. 	Applicant goes on to alleged that the specification discloses that the droplet size 	is measure by Mastersizer 2000 measurement system from Malvern, which is 	different from the Beckman Coulter LS 230 Particle Size Analyzer used in Pate, 	as the Beckman Coulter LS 230 Particle Size Analyzer is to be used for quality 	and process control for milled powders and not for liquids. Applicant cited the 	following website: https://mcl.mse.utah.edu/equipment/beckman-coulter-ls230/, in 	an attempt to support Applicant’s position and alleged that this was evident that 	there is no correlation between a mean particle size and a particle size 	distribution, and further alleged that the Examiner has not provided any evidence 	to the contrary in this regard.

In response, the Examiner disagrees. Contrary to Applicant’s allegation, the Beckman Coulter LS 230  particle size analyzer used Pate measures the particle sizes of HIPR emulsions (a liquid) per paragraph [0036] of Pate and the volume mean particle size as disclosed in Pate is a particle size distribution. Thus, even if the particle size analyzer used in Pate is different from the particle size analyzer disclosed in the specification being used for measuring the oil droplet size in the emulsion, the claimed “at least 90% of oil droplets in the emulsion have a size less than 8 µm” remains obvious over the teachings from Pate. This is because, as previously discussed, it is reiterated that Pate teaches the emollient (i.e., sunscreen) is present in the emulsion at a volume of about 80 to 95%, and said emollient has a volume-average mean particle size of less than 3 microns (Pate: [0012], [0019]; Examples 4 and 11; claims 6 and 8). Thus, as discussed above in the standing 103 rejection, the particle size as taught by Pate overlaps or fall within the claimed “at least 90% of the oil droplets in the emulsion has a size (diameter) of less than 8 µm.” The Courts have clearly stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). As such, it would have been customary for an artisan of ordinary skill to determine the diameter size or particle size distribution of the oil droplets in the emulsion to achieve the desired stabilized cosmetic o/w emulsion with improved SPF. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the diameter size of the oil droplets in the emulsion would have been obvious before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).
It is reiterated that Applicant has not shown criticality of the claimed parameter of “at least 90% of oil droplets in the emulsion have a size of less than 8 µm” in achieving unexpected superior results when compared to the closest prior art (i.e., Pate), and thus, the optimization of the diameter size of the oil droplets in the emulsion would have been obvious in view of the guidance from Pate before the effective filing date of Applicant’s invention. See MPEP §2144.05 (I)-(II).
As a matter of fact (which Applicant has ignored), it is reiterated that that the instant specification discloses that the criticality of the droplet size of less than 8 µm in cosmetic O/W emulsion was for the photostabilization of 4-(tert-butyl)-4'-methoxydibenzoylmethane, and such resultant emulsion have a higher sun protection factor (SPF) than preparations with larger emulsion droplets (instant specification: pages 2 and 8-10). This appears to the same objective and results of the emulsion of Pate (Abstract; [0012], [0018]-[0023], [0030]; claims 33, 40, 41 and 47-49). Thus, it appears that there is no difference between the claimed cosmetic O/W emulsion and that of the O/W emulsion of Pate, as same results of higher sun protection factor (SPF) than preparations with larger emulsion droplets have been achieved by the O/W emulsion of Pate. This is evidence that is contrary to Applicant’s allegations, and thereby, is evidence of obviousness of the claimed invention. As such, the Courts have stated [e]xpected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant’s specification showing that particular antioxidants are effective, the Board concluded that these beneficial results would have been expected because one of the references taught a claimed antioxidant is very efficient and provides better results compared with other prior art antioxidants.).
As a result, the teachings from Pate remain to render obvious Applicant’s claims 15-17, 19 and 23-24 for the reasons discussed above and of record.

Claims 15-29 would be rejected under 35 U.S.C. 103 for the reasons set forth on pages 8-10 and 12-15 of the final rejection dated 05/11/2022, including reasons set forth below which address Applicant additional arguments regarding the teachings of the prior arts of record.
		Applicant’s response traverses this rejection on page 12 of the Remarks 	filed 05/11/2022 by arguing that Pate relates to a mean droplet size and does not 	contain any teaching or suggestion regarding the droplet size distribution in the 	HIPR emulsion and unlike Schade, the emulsions of Pate are not regular O/W 	emulsions but HIPR emulsions without a dispersed oil phase (i.e., only with a 	dispersed phase consisting of sunscreens and surfactants).
	
	In response, the Examiner disagrees. The HIPR emulsion of Pate is indeed an O/W emulsion with a dispersed oil phase and the droplet size distribution as taught by Pate remains obvious over the claimed droplet size distribution for the reasons discussed above on pages 3-6 of this Attachment, which is incorporated herein in its entirety.
As a result, the teachings from Schade and Pate as combined, remain to render obvious Applicant’s claims 15-29 for the reasons discussed above and of record.

Claims 30-31 would be rejected under 35 U.S.C. 103 for the reasons set forth on pages 11-12 of the final rejection dated 05/11/2022, including reasons set forth below which address Applicant additional arguments regarding the teachings of the prior arts of record.
		Applicant’s response traverses this rejection on page 13 of the Remarks 		filed 05/11/2022 by arguing that Hartmann does not remedy the deficiencies 	of Pate and Schade as set forth above, nor has the Examiner made any 	allegations to the contrary. 

	In response, the Examiner disagrees. There is no deficiency in Schade in view of Pate as combined in the obviousness rejection because The HIPR emulsion of Pate is indeed an O/W emulsion with a dispersed oil phase and the droplet size distribution as taught by Pate remains obvious over the claimed droplet size distribution for the reasons discussed above on pages 3-6 of this Attachment, which is incorporated herein in its entirety.
As a result, the teachings from Schade, Pate, and Hartmann as combined, remain to render obvious Applicant’s dependent claims 30-31 for the reasons discussed above and of record.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613